UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-4195


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

LESTER L. WOODS,

                 Defendant - Appellant.



                                No. 15-4196


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

MICHAEL L. JOHNSON,

                 Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia. Terry L. Wooten, Chief District
Judge. (3:14-cr-00093-TLW-1; 3:14-cr-00093-TLW-2)


Argued:   May 12, 2016                         Decided:    June 28, 2016


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


ARGUED: Beattie Balentine Ashmore, BEATTIE B. ASHMORE, PA,
Greenville, South Carolina; Kimberly Harvey Albro, OFFICE OF THE
FEDERAL   PUBLIC   DEFENDER,   Columbia,  South   Carolina,   for
Appellants.   Winston David Holliday, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.       ON
BRIEF: William N. Nettles, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     A     jury    in    the      District         of    South   Carolina     convicted

Appellants Lester Woods and Michael Johnson of conspiracy to

commit wire fraud in violation of 18 U.S.C. § 1349.                          On appeal,

Appellants        present       several    issues         for    our    review,       most

importantly, whether the conduct for which they were indicted

and convicted is prohibited by the wire fraud statute.



                                           I.

                                           A.

      We    begin       by    providing    a       bit   of    background    about     the

participants in this case and the credit reporting and credit

repair businesses involved.               At the time of the events giving

rise to this case, Johnson served as the sheriff of Williamsburg

County, South Carolina.            Woods ran a credit repair organization.

A “credit repair organization” is “any person who . . . sell[s],

provide[s], or perform[s] . . . any service, in return for the

payment of money or other valuable consideration, for the . . .

purpose of . . . improving any consumer’s credit record, credit

history, or credit rating.”               15 U.S.C. § 1679a(3).              In short,

Woods’s    business          purported    to       improve     consumers’    credit    in

return for the payment of fees.

     Equifax       is    a     consumer    reporting          agency.    A    “consumer

reporting agency” is “any person which, for monetary fees . . .

                                               3
regularly     engages            .    .     .        in    the       practice    of     assembling      or

evaluating consumer credit information or other information on

consumers     for      the       purpose             of    furnishing          consumer      reports    to

third parties.”             15 U.S.C. § 1681a(f).

      As     a        consumer             reporting                 agency,     Equifax        receives

information          from    various             data          furnishers       such    as    banks    and

others who make consumer credit loans.                                   Equifax aggregates that

data, identifies which consumer it belongs to, and packages it

in    a    format       friendly                to        consumers       and     Equifax’s       paying

customers.             This          package—a             credit        report—is        marketed     to

companies evaluating the credit worthiness of a given consumer.

Equifax also has a quality assurance department that reviews the

raw   data   from       data          furnishers               and    attempts     to    validate      it.

Customers of Equifax pay for the service Equifax provides in

aggregating, packaging, and attempting to verify the data.

      When       a    consumer             or        other       entity      notifies        Equifax    of

potential identity theft, Equifax places a fraud alert on the

consumer’s report.                   The fraud alert warns any potential lender

that the lender needs to verify the identity of the consumer and

the   legitimacy            of       the        transaction            the     lender     proposes     to

undertake with that consumer.                                  When Equifax flags particular

items on a credit report arising from identity theft, Equifax

deletes     those      items          from       the       consumer’s          report.        Subsequent



                                                           4
potential lenders who order that consumer’s credit report see a

cleaned file without the deleted transactions.

       With this background in mind, we turn to the particular

scheme to defraud at issue in this appeal.



                                           B.

       A grand jury indicted Woods and Johnson on February 19,

2014    for   conspiracy      to    commit      wire   fraud.      In    the   alleged

conspiracy, Woods provided Johnson the personal identification

information—such        as     names,      addresses,      and    social       security

numbers—of Woods’s credit repair clients.                  Johnson then prepared

police incident reports from the Williamsburg County Sheriff’s

Office     that    falsely     listed      Woods’s      clients     as    victims    of

identity theft.         Johnson returned these false police reports to

Woods, and Woods submitted them to Equifax.

       Woods intended to cause Equifax to remove various items,

especially        non-performing       loans,      from    the    clients’        credit

reports,      thereby   improving       the     clients’   credit       scores.     The

indictment     alleges       that   this   scheme      falsely    and    fraudulently

improved the credit histories and scores of over 130 of Woods’s

clients.      Woods typically charged his clients several hundred to

a few thousand dollars each to have their credit improved.                           The

false    police     incident        reports     induced    Equifax       to    suppress

information from the credit reports of Woods’s clients.                             This

                                            5
suppression allegedly impaired the “integrity and availability”

of the data and information that Equifax provided to its own

customers,    generally    third      parties       seeking      to   evaluate   the

credit risk a consumer poses.          J.A. 31.



                                           C.

      A five-day jury trial was held between September 15, 2014

and   September   19,    2014.        At       trial,    witnesses    from   Equifax

testified about the impact of placing an incorrect fraud alert

on a consumer’s file, as Equifax did in response to the police

incident reports Woods received from Johnson.                   When an incorrect

fraud alert is placed on a consumer’s report, or when items are

incorrectly    deleted    from    a    report,          the   information    Equifax

presents to its customers is less accurate.                     Equifax considers

such information “to be corrupted because it [is] no longer an

accurate credit file.”           J.A. 323.          Inaccuracies in a credit

report “raise concerns for people that are buying information

from [Equifax],” J.A. 188, and may, by extension, reduce the

value of the credit reporting services Equifax provides.                          In

this case, Equifax suppressed information about loans totaling

$11.8 million from the credit reports of Woods’s clients because

of the identity theft incident reports generated by Johnson at

the Williamsburg County Sheriff’s Office.



                                           6
       The government elicited testimony from thirteen people who

paid Woods a total of $31,750 to have their credit “improved.”

This improvement was due, unbeknownst to the clients, to the

production     of        false    identity       theft      incident       reports      at    the

Williamsburg County Sheriff’s Office.                        The improvement was only

temporary;     Equifax          intends     to   restore         the    wrongfully      deleted

items to the credit reports.                     Thus, Woods’s clients paid for

temporary, illusory improvements in their credit scores, which

Woods achieved by submitting false police reports to Equifax.

Most    of    the    witnesses         testified          that    they     never      filed    an

identity     theft       incident      report        with    the       Williamsburg      County

Sheriff’s     Office       and    never     authorized           anyone    to   file    such    a

report on their behalf.

       The FBI case agent also testified at trial.                                   During his

investigation,           the     agent      interviewed           Johnson       on     multiple

occasions.          On    one    occasion,       Johnson         indicated      that    he    had

received      the    information          that       he    included       in    the    incident

reports from Woods.              Before the beginning of trial, Woods sought

to   exclude    this       testimony        as   violative         of    the    Confrontation

Clause because Johnson would not be subject to cross-examination

about   the    statement          if   he     elected       not    to     testify.        After

briefing and a lengthy hearing, the district court permitted

testimony about Johnson’s statement but ordered that any mention

of   “Woods”    be       replaced      with      the      words    “someone      else.”        In

                                                 7
keeping with this ruling, the agent testified during trial on

direct examination that Johnson told him “the information [in

the    incident    reports]      was   actually     provided   to   [Johnson]    by

someone else.”          J.A. 1001.       The agent testified that Johnson

originally stated that the supposed victims of identity theft

had called, faxed, and visited Johnson to make their complaints;

however, “in a later interview [Johnson] retracted that and said

that he had been provided that information by someone else.”

J.A. 1045.

       Evidence showed that Johnson and Woods met when Johnson

sought to repair his own credit.               After this introduction, the

two exchanged a number of faxes and hundreds of calls and text

messages between March 2012 and February 2013.                 An investigation

of    IP   addresses    linked    computers    at    the   Williamsburg      County

Sheriff’s Office, including Johnson’s, to Woods’s computer and

to the submission of the false reports to Equifax.                          Johnson

authored 276 false identity theft incident reports, 104 of which

were linked to him through his computer and the other 172 of

which were linked to him through his departmental username.

       During     the   presentation      of   the    defense’s     case,     Woods

testified on his own behalf and denied the allegations against

him.       Woods testified that he never paid Johnson anything to

prepare police reports.           Johnson did not testify, but presented



                                          8
two witnesses who testified to his character for honesty, hard

work, and trustworthiness.

      The jury returned a verdict of guilty as to both Appellants

on September 19, 2014.



                                          D.

      The district court held a sentencing hearing on March 25,

2015.      At sentencing, the court characterized those who paid

Woods for credit repair services as victims of the fraud.                          The

court found that at least 245 consumers were victims of the

conspiracy and that they suffered pecuniary losses of at least

$31,750.      The    court    sentenced        Woods   to    thirty-three      months’

imprisonment and ordered payment of a $100 special assessment

and   $15,875   in   restitution.         The       court    sentenced   Johnson    to

thirty    months’    imprisonment     and          ordered    payment    of    a   $100

special assessment and $15,875 in restitution.                       The restitution

payments were to be made to Woods’s clients, not to Equifax.

Woods and Johnson appealed their convictions.



                                      II.

        On appeal, Woods and Johnson raise four issues: (1) whether

Equifax was deprived of property as required by the wire fraud

statute; (2) whether the district court constructively amended

the     indictment    at     sentencing       by    naming     the    credit   repair

                                          9
clients, instead of Equifax, as the fraud’s victims; (3) whether

the   motions       for    acquittal        should    have         been    granted       on    the

grounds    that     the    government        failed      to    show       that       Equifax    was

deprived      of     property;        and    (4)      whether         the       evidence       was

sufficient to support the convictions for conspiracy.                                      Woods

also contends that his Confrontation Clause rights were violated

when the investigating FBI agent testified about Johnson’s out-

of-court statement implicating Woods.



                                             A.

      Woods    and     Johnson       assert       that     Equifax        has     no    property

interest cognizable under the federal wire fraud statute in the

accuracy and integrity of its information.                          The parties dedicate

significant        portions     of   their        briefs      to   this     question.          We,

however,      see    no    need      to   reach      that      issue.            The    evidence

introduced     at    trial      makes     clear     that      Woods       and    Johnson       were

properly convicted of conspiracy to commit wire fraud because

they defrauded Woods’s clients of the money the clients paid

Woods to secure a legitimate improvement in their credit scores.

      The federal wire fraud statute criminalizes the use of the

wires to execute “any scheme or artifice to defraud, or for

obtaining     money       or   property      by    means      of    false       or    fraudulent

pretenses, representations, or promises.”                          18 U.S.C. § 1343; see

also id. § 1349 (criminalizing conspiracy to attempt § 1343 wire

                                             10
fraud).       “[T]o convict a person of mail fraud or wire fraud, the

government must show that the defendant (1) devised or intended

to devise a scheme to defraud and (2) used the mail or wire

communications in furtherance of the scheme.”                    United States v.

Wynn, 684 F.3d 473, 477 (4th Cir. 2012).                 “[T]he mail fraud and

wire fraud statutes have as an element the specific intent to

deprive one of something of value through a misrepresentation or

other similar dishonest method, which indeed would cause him

harm.”       Id. at 478.

       As noted above, the evidence showed that Woods and Johnson

devised a scheme in which they (1) obtained money from clients

seeking to improve their credit scores; 1 (2) created fraudulent

police       incident   reports      listing     the   clients    as     victims    of

identity       theft;   (3)   used    the    wires,    including       fax   and   the

internet, to submit the false police reports to Equifax; and (4)

thereby       temporarily     and    without     justification         improved     the

clients’       credit   scores,      even    though    such   improvements         were

ultimately of no value to the clients.                   The clients paid for

legitimate, lasting improvements to their credit, but received

only       illegitimate,    temporary       improvements.        The    government’s

       1
       Although the evidence reflects that Johnson, unlike Woods,
did not obtain or intend to obtain any money or property as a
result of his participation in the fraudulent scheme, see J.A.
1147–48, 1180–81, 1190, Johnson was nonetheless subject to co-
conspirator liability for his role in the scheme.



                                            11
focus on Equifax as “the primary victim of [the] fraud” at trial

notwithstanding, see J.A. 152, the evidence showed that Woods

and    Johnson       conspired   to   deprive       Woods’s     clients    of    money

through      misrepresentations       and    used      the   wires   to   communicate

with       Equifax   in   furtherance       of   the    scheme. 2     This      conduct

violates the wire fraud statute.

       Because it does, and because the evidence demonstrates that

property—the money paid to Woods—was obtained from victims of

the fraud, we need not decide whether Equifax had a property


       2
       “Primary,” of course, is not synonymous with “only.” In
its opening statement, the government also identified Woods’s
clients as victims of the scheme to defraud:

               [W]hen [the clients] went to him, this is
               costing anywhere from 800 to $1500 for him
               to do that. So if you think about it, when
               these   people  hired   Lester Woods in  a
               legitimate way to clean up their credit,
               he’s doing this in an illegitimate way,
               taking their money, hundreds if not over a
               thousand dollars per person, and really
               causing them more headaches.

                . . . .

               [I]t matters to the people that are actually
               trying to do something about their credit
               because they are paying good money to try to
               get themselves back on their feet thinking
               that Lester Woods is doing them some good
               when    actually   he’s   compounded   their
               problems.

J.A. 157-58. From the very start of trial, then, the government
indicated that it believed the consumers to be victims of the
scheme.



                                            12
interest cognizable under the wire fraud statute in the accuracy

and integrity of its information.



                                          B.

     At sentencing, the district court took the same view of the

evidence as we do today and identified Woods’s clients as the

victims of the scheme to defraud.                 The district court ordered

Woods    and    Johnson     to   pay    restitution     to    the   credit    repair

clients, not to Equifax.               Woods and Johnson complain that the

statements      by    the   district      court    at   sentencing      wrought   a

constructive amendment of the indictment because, they argue,

the indictment discussed only Equifax as a victim and the jury

heard evidence pertaining only to Equifax. 3                 We disagree.

     We review de novo the question of whether the indictment

was constructively amended.               United States v. Whitfield, 695

F.3d 288, 306 (4th Cir. 2012).             “A constructive amendment to an

indictment occurs when either the government (usually during its

presentation         of   evidence     and/or     its   argument),      the   court

(usually       through    its    instructions      to   the    jury),    or   both,



     3 Appellants concede that we have never before recognized a
constructive    amendment   challenge   based    on   sentencing
proceedings.   We assume without deciding that such a challenge
is cognizable.




                                          13
broadens         the   possible    bases        for       conviction   beyond        those

presented by the grand jury.”                   United States v. Floresca, 38

F.3d 706, 710 (4th Cir. 1994) (en banc).                          “[A] constructive

amendment of the indictment constitutes error per se.”                          Id. at

711.        A    constructive     amendment       “destroy[s]      the   defendant’s

substantial right to be tried only on charges presented in an

indictment returned by a grand jury.”                     Stirone v. United States,

361 U.S. 212, 217 (1960).              A constructive amendment occurs most

often when the court instructs the jury about an offense not

indicted. 4

       To       be   sure,   Equifax    plays         a    prominent   part     in    the

indictment; however, mention of Woods’s clients is pervasive.

The following excerpts from the indictment illustrate the point:

  •    Paragraph 10 of the indictment charges as follows:
       “Lester L. Woods and Michael L. Johnson engaged in a
       scheme to falsely and fraudulently improve the credit
       histories and credit scores of over 130 consumers.
       The consumers were typically charged several hundred
       to a few thousand dollars to have their credit
       improved.” J.A. 30.

  •    Paragraph    11   elaborates  on   the    scheme:     “In
       furtherance of the scheme to defraud, . . . [Woods and
       Johnson] . . . furnished to Equifax information
       falsely and fraudulently indicating that the consumers
       had been victims of Identity Fraud or Identity Theft.
       [Woods   and    Johnson]  conveyed   this   [information]
       knowing that the consumers had not been victims of
       Identity Fraud or Identity Theft. . . . These false

       4
       We note that the jury instructions did not require the
jury to find that Equifax was the victim of the fraud.



                                           14
        and fraudulent Incident Reports and documents provided
        Equifax with consumer personal identity information
        . . . .” J.A. 30.

  •     Paragraph 12 alleges that the furnishing of the false
        police   incident  reports  “falsely  and  fraudulent
        improved [over 130 consumers’] credit histories and
        scores.” J.A. 31

  •   The indictment further provides the dates and various
      incident report numbers of false identity theft police
      reports and provides the initials of the consumer
      victim associated with each false report.     See J.A.
      32-36.

Whatever      else    the    indictment      may    allege    about   Equifax,      at    a

minimum the indictment alleges that Woods and Johnson conspired

to obtain money from consumer victims who paid the conspirators

money    to   improve       their   credit    histories       and   scores    but   who,

instead, received only false and fraudulent improvements.                                We

conclude      that    there     was    no    constructive       amendment      of    the

indictment in this case.

        Even if the indictment did not fully cover the context and

particulars      of    the    crime,   what        occurred   here    would   at    most

constitute a variance rather than a constructive amendment.                              We

have explained:

              A variance occurs when the facts proven at
              trial support a finding that the defendant
              committed   the  indicted  crime,   but   the
              circumstances alleged in the indictment to
              have formed the context of the defendant’s
              actions differ in some way nonessential to
              the conclusion that the crime must have been
              committed.      Once   a   reviewing    court
              determines that the facts incorrectly noted
              in the indictment do not concern an issue

                                            15
              that is essential or material to a finding
              of guilt, the focus is properly upon whether
              the indictment provided the defendant with
              adequate   notice  to  defend   the  charges
              against him.

Floresca, 38 F.3d at 709-10 (footnotes omitted).              “Any variance

between indictment and proof which does not modify the elements

of the crime charged will not invalidate a conviction unless it

prejudices the defendant.”          United States v. Odom, 736 F.2d 104,

118 (4th Cir. 1984) (citation omitted).

     Although “the victim is important in a case of wire fraud,”

the specific identity of the victim is not an element of the

offense.      United States v. Strothman, 892 F.2d 1042, 1989 WL

156906, at *5 (4th Cir. 1989) (unpublished) (per curiam).                This

is because “the emphasis of the statute is that a property or

monetary loss was incurred by the victim . . . .                 Thus, the

victim is incorporated into the ‘scheme to defraud’ element of

the statute.”       Id. (citing United States v. Mandel, 862 F.2d

1067 (4th Cir. 1988); McNally v. United States, 483 U.S. 350

(1987)).

     Given the numerous allegations in the indictment concerning

Woods’s clients, there can be no doubt that Woods and Johnson

were on notice of the proof the government intended to offer

about how their scheme operated and who it affected.                  Further,

given   the    detail   of   the   indictment,   Appellants   could    not   be

subject to a later prosecution for the violations of the wire

                                       16
fraud statute that were the subject of this conviction.                               Thus,

we find that there was no prejudice to Appellants to the extent

there was a variance between the indictment and the government’s

arguments raised at sentencing

        In light of the detailed contents of the indictment and the

structure       of    the     wire     fraud        statute,       we     conclude      that

Appellants’ constructive amendment argument is without merit.



                                             C.

     Appellants       argue     that      the     district     court      erred   when    it

denied their motions for acquittal.                        “We review de novo the

district court’s denial of a motion for judgment of acquittal

pursuant to Rule 29 of the Federal Rules of Criminal Procedure.”

United    States     v.     Green,   599     F.3d    360,    367    (4th    Cir.     2010).

“[W]e    view   the    evidence      in     the    light    most    favorable      to    the

prosecution, and inquire whether a rational trier of fact could

have found the essential elements of the charged offense beyond

a reasonable doubt.”           United States v. Singh, 518 F.3d 236, 246

(4th Cir. 2008).

     Woods and Johnson argue that their motions for acquittal

should have been granted because, in their view, the government

presented no evidence at trial that Equifax was harmed by the

fraudulent reports.            This argument is a natural corollary of

Appellants’      contention          that       Equifax     was     not     deprived     of

                                             17
property.      However, as noted above, the evidence, taken in the

light most favorable to the government, is clear that Woods and

Johnson obtained money from the credit repair clients, and the

clients were harmed by the scheme because they paid money to

have their credit improved when, in fact, it was not improved.

We conclude that the district court properly denied the motions

for acquittal.



                                           D.

     Woods and Johnson also contend that there was insufficient

evidence to support their convictions because the record lacks

evidence      of:   (1)   an   agreement        for   an   unlawful   purpose,    (2)

intent   to    knowingly       do   something     unlawful,     and   (3)    specific

intent   to    deprive    Equifax     of   something       of   value.      “We   must

sustain a guilty verdict that, viewing the evidence in the light

most favorable to the prosecution, is supported by substantial

evidence.”      United States v. Brooks, 524 F.3d 549, 563 (4th Cir.

2008) (internal quotations and citation omitted).                        “Substantial

evidence” is “evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                         Id. (citation

omitted).       “[A] reviewing court is not entitled to assess the

credibility of witnesses, but rather must assume that the jury

resolved all contradictions . . . in favor of the Government.”

                                           18
Id.   (second   alteration    in   original)   (internal     quotations   and

citation omitted).

      In this case, substantial evidence supports the conspiracy

convictions.     The evidence showed the links between Woods and

Johnson whereby Woods used Johnson to make out false identity

theft incident reports to submit to Equifax.             Various clients of

Woods who were the subjects of the incident reports testified

that they were not in fact victims of identity theft.                Evidence

showed that Woods and Johnson exchanged a large number of faxes

and hundreds of calls and text messages between March 2012 and

February   2013.      An     investigation     of   IP   addresses    linked

computers at the Williamsburg County Sheriff’s Office, including

Johnson’s, to Woods’s computer and the submission to Equifax of

the false reports.     Johnson authored 276 false incident reports,

104 of which were linked to him through his computer while the

other 172 were linked to him through his departmental username.

Together, these communications provide sufficient circumstantial

evidence of an agreement between Johnson and Woods.

      The evidence, again taken in the light most favorable to

the   government,    shows   a     sophisticated    scheme   involving    the

exchange of client information, the drafting of false incident

reports by Johnson, the return of those false reports to Woods,

and the submission to Equifax of the reports by email or fax.

Substantial     evidence     supports      Appellants’    convictions     for

                                      19
engaging     in   a    conspiracy          to     commit    wire     fraud     in     which

Appellants    conspired      to     deprive       Woods’s     clients    of     money    by

offering to legitimately improve their credit scores, when in

fact, the two fraudulently improved the scores by submitting

false identity theft police reports to Equifax over the wires. 5



                                           III.

      Finally, Woods argues that his Confrontation Clause rights

were violated when the FBI investigating agent testified about

Johnson’s    out-of-court          statement       that    implicated        Woods.      In

response to an objection, the district court ordered the agent

to use the phrase “someone else” instead of “Woods” whenever he

testified about Johnson’s confession in a manner that implicated

Woods.

      A   co-defendant’s      confession           directly       implicating       another

defendant is inadmissible when the confessing co-defendant is

not   available       for   cross-examination.              See     Bruton    v.     United

States,     391   U.S.      123,     137        (1968).       A    prosecutor        cannot

circumvent this bar by simply replacing the defendant’s name

      5 Because we consider the evidence about the consumer
victims sufficient to support a wire fraud conviction, we need
not address Appellants’ argument regarding proof of Appellants’
specific intent to deprive Equifax of something of value.   The
evidence shows that they intended to deprive, and succeeded in
depriving, the consumer victims of something of value, namely
their money.



                                            20
with a blank, the word “deleted,” or other similar words or

phrases because these are too “obvious indication of alteration

. . . [that] leave statements that, considered as a class, so

closely resemble Bruton’s unredacted statements [as to violate

the Constitution].”   Gray v. Maryland, 523 U.S. 185, 192 (1998).

Other types of alterations, however, may avoid a Bruton defect.

See Richardson v. Marsh, 481 U.S. 200, 211 (1987) (approving

admission of a confession redacted to eliminate a defendant’s

name or any reference to her existence).

     Two controlling cases approve the procedure the district

court adopted in this case.    First, the Supreme Court in Gray

suggested that a modification of the type made in this case

would raise no constitutional concerns.      The Gray Court noted:

          Consider as an example a portion of the
          confession before us: The witness who read
          the confession told the jury that the
          confession (among other things) said,

          Question: Who was in       the   group    that     beat
          Stacey?
          Answer: Me, deleted,       deleted,      and   a   few
          other guys.”

          Why could the witnesses not, instead, have
          said:

          Question: Who was in the group            that     beat
          Stacey?
          Answer: Me and a few other guys.


523 U.S. at 196 (internal quotations and citations omitted).

Second, we previously approved a procedure almost identical to

                                21
the one used here.       In United States v. Akinkoye we approved the

admission     of   a    confession     where   “the     prosecutor    had   the

confessions    retyped,       and   replaced   the    defendants’    respective

names with the phrase ‘another person’ or ‘another individual.’”

185 F.3d 192, 198 (4th Cir. 1999).                   Because of “the neutral

phrases   used     in   the    statements[,]    the     defendants   were   not

prejudiced in any way.”         Id.

     The use in this case of “someone else” is no different from

the use in Akinkoye of “another person” or “another individual.”

We conclude that there was no violation of Woods’s Confrontation

Clause rights when the investigating FBI agent testified about

Johnson’s confession.



                                       IV.

     Appellants’ convictions are hereby affirmed.

                                                                       AFFIRMED




                                        22